EXHIBIT 10.1

SUMMARY OF 2006 ANNUAL PERFORMANCE OBJECTIVES
FOR EXECUTIVE OFFICERS

On February 6, 2006, the Compensation Committee of the Board of Directors of
USEC Inc. (the “Company”) approved the annual performance objectives and targets
that will be used to determine the annual incentive awards which may be granted
to the Company’s executive officers under the annual incentive program under the
USEC Inc. 1999 Equity Incentive Plan for the 2006 fiscal year.

Target awards for executive officers for 2006 generally range from 36% to 100%
of base salary. Actual awards can range from 0% to 150% of the targeted
percentage, depending on performance against pre-determined annual performance
objectives. The 2006 annual incentive awards will be based on a combination of
formula-based Company financial goals and individual performance. The Company
financial goals for 2006 involve the achievement of a targeted net income and a
targeted cash flow from operations. The individual performance goals for 2006
consist of individual key performance objectives.

Participants must take at least 35% of their annual incentive award in
restricted stock until they meet applicable stock ownership guidelines. As an
incentive to take more of their compensation in the form of Company stock,
participants receive additional shares of restricted stock equal to 20% of the
cash portion of any annual incentive award that they elect to take in shares of
restricted stock. The restricted stock portion of the award vests one year from
the date of grant.

